 1   HEIDI K. WILLIAMS (CA State Bar No. 297428)
     Deputy County Counsel
 2   MICHELLE D. BLAKEMORE (CA State Bar No. 110474)
     County Counsel
 3   385 North Arrowhead Avenue, Fourth Floor
     San Bernardino, California 92415-0140
 4   Telephone: (909) 387-4402
     Facsimile: (909) 387-4069
 5   E-Mail: heidi.williams@cc.sbcounty.gov
 6   Attorneys for Defendants County of San Bernardino and Roger Alfaro
 7   DOUGLAS SMITH (CA State Bar No. 160013)
     SMITH LAW OFFICE
 8   4001 Eleventh Street
     Riverside, CA 92505
 9   T: (951) 509-1355
10   F: (951) 509-1356
     E: DSmith@smitlaw.com
11

12   Attorneys for Defendant Jason Boord
13   TRENTON C. PACKER (CA State Bar No. 241057
     LAW OFFICES OF GRECH AND PACKER
14   7095 Indiana Ave. Suite 200
     Riverside, CA 92506
15   (951) 682-9311
     Email: tpacker@grechpackerlaw.com
16
     Attorneys for Plaintiff Alonso Yepez
17
     DALE K. GALIPO (CA State Bar No. 144074)
18
     LAW OFFICES OF DALE K. GALIPO
19   21800 Burbank Boulevard, Suite 310
     Woodland Hills, CA 91367
20
     T: (818) 347-3333
21   F: (818) 347-4118
     E: dalegalipo@yahoo.com
22

23   Attorneys for Plaintiff Alonso Yepez

24

25

26

27   //
28
                                           1
                              STIPULATED PROTECTIVE ORDER
 1                              UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
 3

 4

 5   ALONSO YEPEZ,                                Case No. 5:21-cv-00123-JGB-SHK
 6                      Plaintiff,                STIPULATED PROTECTIVE ORDER
 7                         v.
 8   THE COUNTY OF SAN
     BERNARDINO, CALIFORNIA;                      Honorable District Court Judge
 9   ROGER ALFARO; KALA                           Jesus G. Bernal
     MESERVEY; JASON BOORD; AND
10   DOES 1-10,                                   Honorable Magistrate Judge
                  Defendants.                     Shashi H. Kewalramani
11

12

13         A. PURPOSES AND LIMITATIONS
14         Discovery in this action is likely to involve production of confidential, proprietary,
15   or private information for which special protection from public disclosure and from use
16   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
17   parties hereby stipulate to and petition the Court to enter the following Stipulated
18   Protective Order. The parties acknowledge that this Order does not confer blanket
19   protections on all disclosures or responses to discovery and that the protection it affords
20   from public disclosure and use extends only to the limited information or items that are
21   entitled to confidential treatment under the applicable legal principles. The parties
22   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
23   Order does not entitle them to file confidential information under seal; Civil Local Rule
24   79-5 sets forth the procedures that must be followed and the standards that will be
25   applied when a party seeks permission from the court to file material under seal.
26

27         B. GOOD CAUSE STATEMENT
28         This action arises from Plaintiff ALONSO YEPEZ’s (“Plaintiff”) January 26,
                                              2
                                 STIPULATED PROTECTIVE ORDER
 1   2019 encounter with sworn law enforcement officers, including Defendant ROGER
 2   ALFARO and Defendant JASON BOORD. The individual defendants were employed
 3   by Defendant COUNTY OF SAN BERNARDINO at the time of the encounter. Given
 4   this, it is likely that proprietary law enforcement information, information infringing on
 5   the privacy rights of law enforcement officers, documents, images, and recordings of law
 6   enforcement officers and individuals not involved with the events at issue in this case
 7   may be relevant to the matters to be decided. It is also contemplated that discovery will
 8   include the production of confidential medical documents. Special protection from
 9   public disclosure and from use for any purpose other than prosecution of this action is
10   warranted for this information and each of these items. Such confidential and proprietary
11   materials and information consist of, among other things, confidential records pertaining
12   to police practices, private medical records, personnel files, recordings of law
13   enforcement officers, recordings of non-parties, information regarding confidential
14   police practices and procedures, or other information (including information implicating
15   privacy rights of third parties), information otherwise generally unavailable to the public,
16   or which may be privileged or otherwise protected from disclosure under state or federal
17   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
18   of information, to facilitate the prompt resolution of disputes over confidentiality of
19   discovery materials, to adequately protect information the parties are entitled to keep
20   confidential, to ensure that the parties are permitted reasonable necessary uses of such
21   material in preparation for and in the conduct of trial, to address their handling at the end
22   of the litigation, and serve the ends of justice, a protective order for such information is
23   justified in this matter. It is the intent of the parties that information will not be
24   designated as confidential for tactical reasons and that nothing be so designated without
25   a good faith belief that it has been maintained in a confidential, non-public manner, and
26   there is good cause why it should not be part of the public record of this case.
27

28
                                               3
                                  STIPULATED PROTECTIVE ORDER
 1   2.    DEFINITIONS
 2         2.1 Action: this pending federal lawsuit.
 3         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 4   information or items under this Order.
 5         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
 6   generated, stored or maintained) or tangible things that qualify for protection under
 7   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8   Statement.
 9         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
10   support staff).
11         2.5 Designating Party: a Party or Non-Party that designates information or items
12   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
13         2.6 Disclosure or Discovery Material: all items or information, regardless of the
14   medium or manner in which it is generated, stored, or maintained (including, among
15   other things, testimony, transcripts, and tangible things), that are produced or generated
16   in disclosures or responses to discovery in this matter.
17         2.7 Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained or consulted by a Party or its counsel to
19   serve as an expert witness or as a consultant in this Action.
20         2.8 House Counsel: attorneys who are employees of a party to this Action. House
21   Counsel does not include Outside Counsel of Record or any other outside counsel.
22         2.9 Non-Party: any natural person, partnership, corporation, association, or other
23   legal entity not named as a Party to this action.
24         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
25   this Action but are retained to represent or advise a party to this Action and have
26   appeared in this Action on behalf of that party or are affiliated with a law firm which has
27   appeared on behalf of that party, and includes support staff.
28         2.11 Party: any party to this Action, including all of its officers, directors,
                                              4
                                 STIPULATED PROTECTIVE ORDER
 1   employees, consultants, retained experts, and Outside Counsel of Record (and their
 2   support staffs).
 3         2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 4   Material in this Action.
 5         2.13 Professional Vendors: persons or entities that provide litigation support
 6   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 7   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 8   their employees and subcontractors.
 9         2.14 Protected Material: any Disclosure or Discovery Material that is designated
10   as “CONFIDENTIAL.”
11         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
12   a Producing Party.
13

14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material. Any use of Protected Material at trial shall
20   be governed by the orders of the trial judge. This Order does not govern the use of
21   Protected Material at trial.
22

23   4.    DURATION
24         Even after final disposition of this litigation, the confidentiality obligations
25   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
26   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
27   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
28   and (2) final judgment herein after the completion and exhaustion of all appeals,
                                                 5
                                    STIPULATED PROTECTIVE ORDER
 1   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 2   any motions or applications for extension of time pursuant to applicable law.
 3

 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 6   Party or Non-Party that designates information or items for protection under this Order
 7   must take care to limit any such designation to specific material that qualifies under the
 8   appropriate standards. The Designating Party must designate for protection only those
 9   parts of material, documents, items, or oral or written communications that qualify so
10   that other portions of the material, documents, items, or communications for which
11   protection is not warranted are not swept unjustifiably within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations that
13   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14   to unnecessarily encumber the case development process or to impose unnecessary
15   expenses and burdens on other parties) may expose the Designating Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2 Manner and Timing of Designations. Except as otherwise provided in this
20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22   must be clearly so designated before the material is disclosed or produced.
23         Designation in conformity with this Order requires:
24         (a) for information in documentary form (e.g., paper or electronic documents, but
25   excluding transcripts of depositions or other pretrial or trial proceedings), that the
26   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
27   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
28   portion or portions of the material on a page qualifies for protection, the Producing Party
                                              6
                                 STIPULATED PROTECTIVE ORDER
 1   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3         A Party or Non-Party that makes original documents available for inspection need
 4   not designate them for protection until after the inspecting Party has indicated which
 5   documents it would like copied and produced. During the inspection and before the
 6   designation, all of the material made available for inspection shall be deemed
 7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 8   copied and produced, the Producing Party must determine which documents, or portions
 9   thereof, qualify for protection under this Order. Then, before producing the specified
10   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
11   that contains Protected Material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14         (b) for testimony given in depositions that the Designating Party identify the
15   Disclosure or Discovery Material on the record, before the close of the deposition all
16   protected testimony.
17         (c) for information produced in some form other than documentary and for any
18   other tangible items, that the Producing Party affix in a prominent place on the exterior
19   of the container or containers in which the information is stored the legend
20   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
21   the Producing Party, to the extent practicable, shall identify the protected portion(s).
22         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23   designate qualified information or items does not, standing alone, waive the Designating
24   Party’s right to secure protection under this Order for such material. Upon timely
25   correction of a designation, the Receiving Party must make reasonable efforts to assure
26   that the material is treated in accordance with the provisions of this Order.
27

28
                                              7
                                 STIPULATED PROTECTIVE ORDER
 1         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
 3   confidentiality at any time that is consistent with the Court’s Scheduling Order.
 4         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 5   process under Local Rule 37.1 et seq.
 6         6.3 The burden of persuasion in any such challenge proceeding shall be on the
 7   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 8   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 9   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
10   the confidentiality designation, all parties shall continue to afford the material in
11   question the level of protection to which it is entitled under the Producing Party’s
12   designation until the Court rules on the challenge.
13         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1 Basic Principles. A Receiving Party may use Protected Material that is
15   disclosed or produced by another Party or by a Non-Party in connection with this Action
16   only for prosecuting, defending, or attempting to settle this Action. Such Protected
17   Material may be disclosed only to the categories of persons and under the conditions
18   described in this Order. When the Action has been terminated, a Receiving Party must
19   comply with the provisions of section 13 below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
24   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
25   may disclose any information or item designated “CONFIDENTIAL” only to:
26         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
27   employees of said Outside Counsel of Record to whom it is reasonably necessary to
28   disclose the information for this Action;
                                               8
                                  STIPULATED PROTECTIVE ORDER
 1         (b) the officers, directors, and employees (including House Counsel) of the
 2   Receiving Party to whom disclosure is reasonably necessary for this Action;
 3         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 4   reasonably necessary for this Action and who have signed the “Acknowledgment and
 5   Agreement to Be Bound” (Exhibit A);
 6         (d) the court and its personnel;
 7         (e) court reporters and their staff;
 8         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
 9   whom disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11         (g) the author or recipient of a document containing the information or a custodian
12   or other person who otherwise possessed or knew the information;
13         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
14   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
15   that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
16   permitted to keep any confidential information unless they sign the “Acknowledgment
17   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
18   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
19   depositions that reveal Protected Material may be separately bound by the court reporter
20   and may not be disclosed to anyone except as permitted under this Stipulated Protective
21   Order; and
22         (i) any mediator or settlement officer, and their supporting personnel, mutually
23   agreed upon by any of the parties engaged in settlement discussions.
24

25         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
26   IN OTHER LITIGATION
27         If a Party is served with a subpoena or a court order issued in other litigation that
28   compels disclosure of any information or items designated in this Action as
                                              9
                                 STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL,” that Party must:
 2         (a) promptly notify in writing the Designating Party. Such notification shall
 3   include a copy of the subpoena or court order;
 4         (b) promptly notify in writing the party who caused the subpoena or order to issue
 5   in the other litigation that some or all of the material covered by the subpoena or order is
 6   subject to this Protective Order. Such notification shall include a copy of this Stipulated
 7   Protective Order; and
 8         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 9   Designating Party whose Protected Material may be affected.
10         If the Designating Party timely seeks a protective order, the Party served with the
11   subpoena or court order shall not produce any information designated in this action as
12   “CONFIDENTIAL” before a determination by the court from which the subpoena or
13   order issued, unless the Party has obtained the Designating Party’s permission. The
14   Designating Party shall bear the burden and expense of seeking protection in that court
15   of its confidential material and nothing in these provisions should be construed as
16   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
17   from another court.
18

19   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
20   IN THIS LITIGATION
21         (a) The terms of this Order are applicable to information produced by a Non-Party
22   in this Action and designated as “CONFIDENTIAL.” Such information produced by
23   Non-Parties in connection with this litigation is protected by the remedies and relief
24   provided by this Order. Nothing in these provisions should be construed as prohibiting a
25   Non-Party from seeking additional protections.
26         (b) In the event that a Party is required, by a valid discovery request, to produce a
27   Non-Party’s confidential information in its possession, and the Party is subject to an
28   agreement with the Non-Party not to produce the Non-Party’s confidential information,
                                              10
                                 STIPULATED PROTECTIVE ORDER
 1   then the Party shall:
 2            (1) promptly notify in writing the Requesting Party and the Non-Party that some
 3   or all of the information requested is subject to a confidentiality agreement with a Non-
 4   Party;
 5            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
 6   in this Action, the relevant discovery request(s), and a reasonably specific description of
 7   the information requested; and
 8            (3) make the information requested available for inspection by the Non-Party, if
 9   requested.
10            (c) If the Non-Party fails to seek a protective order from this court within 14 days
11   of receiving the notice and accompanying information, the Receiving Party may produce
12   the Non-Party’s confidential information responsive to the discovery request. If the Non-
13   Party timely seeks a protective order, the Receiving Party shall not produce any
14   information in its possession or control that is subject to the confidentiality agreement
15   with the Non-Party before a determination by the court. Absent a court order to the
16   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
17   court of its Protected Material.
18

19   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21   Protected Material to any person or in any circumstance not authorized under this
22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
23   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
24   all unauthorized copies of the Protected Material, (c) inform the person or persons to
25   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
26   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
27   that is attached hereto as Exhibit A.
28
                                                11
                                   STIPULATED PROTECTIVE ORDER
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection, the
 5   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 6   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
 7   established in an e-discovery order that provides for production without prior privilege
 8   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
 9   an agreement on the effect of disclosure of a communication or information covered by
10   the attorney-client privilege or work product protection, the parties may incorporate their
11   agreement in the stipulated protective order submitted to the court.
12

13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
15   to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
20   to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
22   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
23   under seal pursuant to a court order authorizing the sealing of the specific Protected
24   Material at issue. If a Party's request to file Protected Material under seal is denied by the
25   court, then the Receiving Party may file the information in the public record unless
26   otherwise instructed by the court.
27

28
                                              12
                                 STIPULATED PROTECTIVE ORDER
 1   13.   FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 3   of a written request by the Designating Party, each Receiving Party must return all
 4   Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected Material.
 7   Whether the Protected Material is returned or destroyed, the Receiving Party must
 8   submit a written certification to the Producing Party (and, if not the same person or
 9   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
10   where appropriate) all the Protected Material that was returned or destroyed and (2)
11   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
12   summaries or any other format reproducing or capturing any of the Protected Material.
13   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
14   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
16   consultant and expert work product, even if such materials contain Protected Material.
17   Any such archival copies that contain or constitute Protected Material remain subject to
18   this Protective Order as set forth in Section 4 (DURATION).
19         14. Any violation of this Order may be punished by any and all appropriate
20   measures including, without limitation, contempt proceedings and/or monetary
21   sanctions.
22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
     DATED: May 4, 2021                            LAW OFFICES OF GRECH & PACKER
24

25                                                 /s/ Trenton C. Packer
                                                   Trenton C. Packer
26
                                                   Attorneys for Plaintiff Alonso Yepez
27

28
                                              13
                                 STIPULATED PROTECTIVE ORDER
 1                                       MICHELLE D. BLAKEMORE
 2
                                         County Counsel
     DATED: May 4, 2021                  /s/ Heidi K. Williams
 3                                       Heidi K. Williams
 4                                       Attorneys for Defendants County of San
                                         Bernardino and Roger Alfaro
 5

 6
     DATED: May 4, 2021                  SMITH LAW OFFICE
 7
                                         /s/ Douglas Smith
 8
                                         Douglas Smith
 9                                       Attorneys for Defendant Jason Boord
10

11   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12            May 7, 2021
     DATED: _______________________
13

14
     _______________________________________
15   Shashi H. Kewalramani
     United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                       14
                          STIPULATED PROTECTIVE ORDER
 1

 2
                                             EXHIBIT A

 3
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4

 5
     I, _____________________________ [print or type full name], of _________________

 6
     [print or type full address], declare under penalty of perjury that I have read in its

 7
     entirety and understand the Stipulated Protective Order that was issued by the United

 8
     States District Court for the Central District of California on [date] in the case of Alonso

 9
     Yepez v. County of San Bernardino, 5:21-cv-00123-JGB-SHK. I agree to comply with

10
     and to be bound by all the terms of this Stipulated Protective Order and I understand and

11
     acknowledge that failure to so comply could expose me to sanctions and punishment in

12
     the nature of contempt. I solemnly promise that I will not disclose in any manner any

13
     information or item that is subject to this Stipulated Protective Order to any person or

14
     entity except in strict compliance with the provisions of this Order. I further agree to

15
     submit to the jurisdiction of the United States District Court for the Central District of

16
     California for the purpose of enforcing the terms of this Stipulated Protective Order,

17
     even if such enforcement proceedings occur after termination of this action. I hereby

18
     appoint __________________________ [print or type full name] of

19
     _______________________________________ [print or type full address and

20
     telephone number] as my California agent for service of process in connection with this

21
     action or any proceedings related to enforcement of this Stipulated Protective Order.

22
     Date: ______________________________________

23
     City and State where sworn and signed: _________________________________

24

25
     Printed name: _______________________________

26

27
     Signature: _______________________________

28
                                               15
                                  STIPULATED PROTECTIVE ORDER
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
